Citation Nr: 1101708	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-07 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to November 
1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for degenerative joint 
disease of the lumbar spine, and assigned a noncompensable 
evaluation, effective November 14, 2007.  In a January 2010 
rating decision, the RO assigned a 10 percent evaluation for 
degenerative joint disease of the lumbar spine, effective 
November 14, 2007.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The competent and probative medical evidence of record 
demonstrates that the Veteran's service-connected degenerative 
joint disease of the lumbar spine is characterized by forward 
flexion to 75 degrees, mild paraspinal muscle spasms, no abnormal 
curvatures, and an aligned lumbosacral vertebrae.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for degenerative joint disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 2010); 38 C.F.R. §§ 
3.102, 3.321, 4.17a, Diagnostic Code 5242 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by a December 2007 letter.  In this letter, VA informed 
the Veteran that in order to substantiate a claim for entitlement 
to service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and evidence 
of a nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had to obtain 
any records held by any federal agency.  This letter also 
informed him that on his behalf, VA would make reasonable efforts 
to obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the RO told 
the Veteran that he could obtain private records himself and 
submit them to VA.

The claim for an initial evaluation in excess of 10 percent for 
degenerative joint disease of the lumbar spine arises from the 
Veteran's disagreement with the initial rating assigned after the 
grant of service connection.  The courts have held, and VA's 
General Counsel has agreed, that where an underlying claim for 
service connection has been granted and there is disagreement as 
to "downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or address 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).


In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of; 
and (5) effective date of the disability.  The Court held that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  In the present appeal, the 
December 2007 letter also included the type of evidence necessary 
to establish a disability rating and effective date for the 
disability on appeal.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection 
with the current appeal, VA has obtained the Veteran's service 
treatment records, VA outpatient treatment records dated on July 
2007 and from October 2007 to January 2008.  The Veteran was also 
provided VA examinations in connection with his claim on appeal 
in March 2008 and December 2009.  The VA examiners reviewed the 
Veteran's claims file, noted his medical history, and recorded 
pertinent examination findings.  All obtainable evidence 
identified by the Veteran relative to the claim has been obtained 
and associated with the claims file.  The Board notes that the VA 
examination reports are probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim on appeal.  The evidence of record 
provides sufficient information to adequately evaluate the claim, 
and the Board is not aware of the existence of any additional 
relevant evidence which was not obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Decision

In a February 2010 notice of disagreement (NOD), the Veteran's 
representative asserts that the Veteran is unable to get out of 
bed on his own, which along with other symptoms, hinders the 
Veteran's daily life.  The Veteran contends that his current 
evaluation of 10 percent does not accurately reflect his current 
disorder, thus a higher evaluation is warranted.  

The Veteran was afforded two VA examinations for his service-
connected degenerative joint disease of the lumbar spine.  In 
March 2008, the Veteran reported constant dull and sharp pain in 
his lower back, which radiates and travels down the posterior 
aspects of both legs into both feet.  His lower back pain also 
affects his daily activities, such as using a cane to walk, but 
he is still able to drive.  

Following the March 2008 VA examination, the examiner noted that 
the Veteran's spine and limbs appeared normal and a MRI scan did 
not provide an anatomic basis for the Veteran's report of 
radiating pain.  Forward flexion of the spine was to 90 degrees, 
and the Veteran cannot or did not cooperate in extension of the 
spine, including lateral flexion and rotation on each side; 
therefore, a report on repetitive movements of the lumbosacral 
spine could not be obtained.  There was also no objective 
evidence of the Veteran experiencing painful motion, spasm, 
weakness, or tenderness.  The examiner diagnosed the Veteran with 
degenerative joint disease of the lumbosacral spine and opined 
that it is as likely as not related to back pain the Veteran 
endured while in military service.  

More recently, in December 2009, the Veteran reported to a VA 
examiner that he has had no other significant injuries or trauma 
to his back [since discharge from service], but has progressive 
intermittent low back pain since that time.  The pain in his 
lower back is constant but without flaring, and occasionally, the 
pain radiates down into the bilateral hip area and may go down 
the back of either leg.  Factors that contribute to the pain 
include: lifting, bending, and cold weather changes.  He treats 
his lower back pain with a muscle relaxant twice a day and 
occasionally with a transcutaneous electrical nerve stimulation 
unit.  The Veteran indicated that he has no incontinence of bowel 
or bladder and does not wear a diaper or adult pad.  He also 
reported having some occasional urgency of urination, using a 
cane in his right hand, and sometimes having difficulty bending 
over to put on his socks and shoes.  Lastly, he experiences 
weakness and fatigue with repeated activity, but no instability 
or incoordination.  He indicated that he had no periods of 
incapacitation.

Following the December 2009 VA examination, the examiner noted 
tenderness to spinal palpation in the Veteran's lumbar area with 
mild paraspinal muscle spasm.  There were no abnormal curvatures, 
forward flexion was to 75 degrees, and right and left lateral 
bend and rotation were to 20 degrees.  During all range of motion 
testing, the Veteran went very slow and exhibited significant 
pain and grunting.  Further, the Veteran did not elicit any 
radicular symptoms.  The examiner indicated that the claims file 
and medical records were reviewed.  He summarized the studies 
noted to include electromyogram nerve conduction studies, a bone 
scan, a CT scan of the lumbar spine and a magnetic resonance 
imaging scan.  It was noted that there was clinically no evidence 
of lumbar radiculopathy.  The impression included chronic 
degenerative changes associated with L1 compression fracture.

The Board also notes the Veteran's claims file contains VA 
outpatient treatment records dated on July 2007 and from October 
2007 to January 2008.  In particular, an October 2008 record 
documents the Veteran's complaints of muscle spasms in his lower 
back area and pain in the center of the spine traveling into both 
buttocks and down the back of both legs to his feet.  This pain 
has occurred since injuring his back in 1973 during military 
training and awakens him frequently at night.  He also reported 
numbness and tingling in the left great toe.  The physician noted 
that the Veteran's gait reflected independence without a device, 
flexed forward trunk, decreased step length, severe antalgic 
pattern, and decreased left arm swing.    

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See U.S.C.A. § 1155 (West Supp. 2010).  
Separate diagnostic codes identify the various disabilities.  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a 
higher initial evaluation is at issue, the level of disability at 
the time entitlement arose is of primary concern.  Consideration 
must also be given to a longitudinal picture of the Veteran's 
disability to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" ratings, 
is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology or evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45 (2010), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  The factors involved in evaluating, and 
rating disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, or 
pain on movement.  38 C.F.R. § 4.45 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2010).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

As of September 23, 2003, when evaluating all lumbar spine 
disabilities, the rating agency shall use a general rating 
formula for diseases and injuries of the spine, unless the 
disability is rated under the formula for rating intervertebral 
disc syndrome based on incapacitating episodes (renumbered as 
Diagnostic Code 5243).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2010).

Under the current rating criteria, degenerative joint disease of 
the lumbar spine is evaluated under a general rating formula for 
diseases and injuries of the spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2010).  The Veteran is currently rated 10 
percent disabled under the general rating formula for diseases 
and injuries of the spine.  The rating criteria, in pertinent 
part, provides a 10 percent rating where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness does not result in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent or 
more of the height is present.  Id.

A 20 percent rating is assigned where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not greater 
than 60 degrees; or, combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or muscle 
spasm or guarding is not severe enough to result in an abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted where forward flexion 
of the thoracolumbar spine is 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine is present.  A 50 
percent rating is assigned where unfavorable ankylosis of the 
entire thoracolumbar spine is present.  A 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extensions is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, and left and right lateral 
flexion, and left and right rotation.  The normal ranges of 
motion for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion.  Id.

After carefully reviewing the evidentiary record, the Board finds 
that the Veteran's degenerative joint disease of the lumbar spine 
is appropriately rated as 10 percent under Diagnostic Code 5242, 
and a preponderance of the evidence is against a finding that a 
higher rating under Diagnostic Code 5242 is warranted.  The 
medical evidence, as previously stated, shows the Veteran 
experiences mild paraspinal muscle spasms, he has an aligned 
lumbosacral vertebrae and no abnormal curvatures, and his forward 
flexion was to 75 degrees.  Therefore, an initial evaluation in 
excess of 10 percent is not warranted for the Veteran's service-
connected degenerative joint disease of the lumbar spine.  

The Board has considered whether a separate evaluation is 
warranted for any associated objective neurological 
abnormalities, including, but not limited to, bowel or bladder 
impairment, under an appropriate diagnostic code.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note (1) (2010).  Although during 
the December 2009 VA examination, the Veteran complained of 
constant low back pain that occasionally radiates down to his 
bilateral hips and down the back of either leg due to his 
service-connected spine disability, there is no evidence of any 
neurological abnormalities.  The examiner reported no 
radiculopathy or incontinence of the bowel or bladder.  Thus, in 
the absence of objective neurological abnormalities, there is no 
basis for a separate rating under Diagnostic Code 5243.    

Consideration has also been given as to whether any other 
applicable diagnostic codes under the former criteria provide a 
basis for a higher rating for the Veteran's service-connected 
degenerative joint disease of the lumbar spine disability.  Since 
there is no clinical evidence that indicates the Veteran's entire 
spine being ankylosed or fractured, nor has the Veteran been 
diagnosed with intervertebral disc syndrome during either time 
period, Diagnostic Codes 5285, 5286, and 5293 under the former 
criteria are not for application in this case.

With respect to the possibility of entitlement to an initial 
compensable evaluation under 38 C.F.R. §§ 4.40, 4.45 (2010), the 
Board has also considered whether an initial compensable 
evaluation could be assigned on the basis of functional loss due 
to the Veteran's subjective complaints that his condition has 
worsened.  See DeLuca, 8 Vet. App. 202, 204-05 (1995); VAOPGCPREC 
36-97, 63 Fed. Reg. 31,262 (1998).  The Board also emphasizes 
that the criteria of the General Rating Formula are to be applied 
with or without factors such as pain. See 38 C.F.R. § 4.71a.

The Board notes that the findings do not support an initial 
compensable evaluation due to functional loss.  Although the 
Veteran has complained of functional loss due to pain in his 
lower back, such loss is limited to bending and lifting.  The VA 
examiners of record found no additional functional limitation due 
to pain, weakness, fatigability, or incoordination.  In fact, a 
December 2009 VA examiner noted the Veteran is still able to 
feed, bathe, and dress himself, as well as drive.  There is no 
indication that pain, due to the Veteran's disability has caused 
functional loss greater than that contemplated by the 10 percent 
evaluation currently assigned under Diagnostic Code 5242.  
Therefore, an initial compensable evaluation is not warranted 
based on application of 38 C.F.R. §§ 4.40, 4.45 (2010), and 
DeLuca, 8 Vet. App. at 202.   

Moreover, consideration has been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extra-schedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-16.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extra-schedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1) (2010); Thun, 22 Vet. App. 
at 116.

In this case, the schedular evaluation is not inadequate.  A 10 
percent evaluation for degenerative joint disease of the lumbar 
spine is provided for certain manifestations of the service-
connected disability at issue, but the medical evidence reflects 
that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's spine, and the 
evidence does not demonstrate other related factors.  The Veteran 
has not required frequent hospitalization due to his service-
connected disability, and he has been unemployed since 1994 due 
to an on-the-job neck injury, which is unrelated to his current 
spine disability.  In the absence of any additional factors, the 
RO's failure to consider or to refer this issue for consideration 
of an extra-schedular rating was not prejudicial.

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim for 
entitlement to an initial evaluation in excess of 10 percent for 
degenerative joint disease of the lumbar spine.  See Gilbert, 1 
Vet. App. at 55.

(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
degenerative joint disease of the lumbar spine is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


